Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 15/702798 application response filed 01/04/2021. 
Claims 1-14 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, this part of the claim remains unclear due to the term “Associated” which was commented on in prior actions.  More specifically, in the claims section of claim one:
“a storage that stores (i}_sample identification information of the sample, (ii) rack identification information of the rack, [[and]](iii) tray identification information of the tray,, and (iv) setting time information regarding a setting time of the tray in association 
With respect to Claims 2-5, 10-11, with respect to the terms “storage, “ and “sample identification information acquirer,” and “rack identification information acquirer,” it is unclear if these are device parts, or merely a part of some kind of logic diagram/modules that are programmed into the processor in Claim 1. For instance are these  a kind of code reading device? Is so- they should be claimed, as currently claimed, “information acquirer,” could be interpreted as the human eye and mind.  Please clarify in the claim language. As the claims read right now, the storage and logic identification information acquirer must only be capable of the claimed functions, as it is unclear if they are programmed changes (indicating structural change in the computer/processor type device parts), of if they are merely intended use for other physical structures. 
With respect to Claims 6, 7, 10, & 12-13 it is unclear is the “configured to,” clauses in Claim 10 & 12-13, are an attempt to claim programmed structural changes in the device. As “programmed to” language is used in independent Claim 1 for this purpose, the examiner thinks not, and it seems in these claims, “configured to” merely is 
With respect to Claim 12, again this reads as a method step and this is a device claim, and therefore this is not fully limiting.
With respect to Claim 14, it is unclear what the “tray identification information” is.  Please clarify as instantly claimed, this could be anything, even a color or visual appearance. Is this some kind of code, or is this visual information?
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-14 are rejected under 35 U.S.C. 103(a) as being obvious over CHIDA in US 20120036944 in view of BURRI in US 20140110480. 
With respect to Claim 1, 6-9, & 11-13,  CHIDA et al. teach of automatic analyzer and measurement system in which when a specimen that cannot be analyzed due to an abnormality or needs to be re-measured exists, the automatic analyzer can swiftly reload the specimen that cannot be analyzed due to the abnormality or needs to be re-measured without waiting for completion of a measurement of another specimen held by a rack holding the specimen that cannot be analyzed or needs to be re-measured. The automatic analyzer has means for storing information of a rack loaded in the analyzer and specimen information, displaying identification information of the rack loaded in the analyzer to a user, specifying a specimen that needs to be reanalyzed due  time of transporting a rack from the specimen rack loading unit(paragraph 0041), and further of [0107] A predicted time when the rack is stored in a specimen rack storage unit after completion of the analysis of the rack is displayed in a predicted collection time display box 513. Thus, the user can determine whether or not the analysis of the rack needs to be interrupted and collected(paragraph 0107).  If it is unclear that CHIDA et al. teach of the controller being able to control all the claimed functions, though as instantly claimed, most of these are read as functional, BURRI et al. is used to remedy this.
BURRI et al. teach of a system and method for locating sample vessels are presented. The system comprises a holder having an array of positions for holding sample vessels. An information tag is attached to the holder for storing and/or retrieving machine-readable information related to the positions of sample vessels with respect to the array of positions. The system further comprises a handheld device capable of 
With respect to Claim 2, CHIDA et al. teach of setting/halting position information storage (paragraph 01057).

With respect to Claim 5, CHIDA et al. teach of determining whether and error in measurement/analysis has occurred (paragraph 0024, & 0118-0128 & 0138-0144). CHIDA et al. also teach of identification information and determining errors based on this information (paragraph 0135, 0007, 0134).
With respect to Claim 10 &14, CHIDA et al. teach of having sample rack/tray identification information (paragraph 0134, 0023).
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
The 112 rejections are maintained and clarified as shown above. In general, it is unclear in the claims which device parts and functions are controlled by programming- as it seems most are, but are not claimed that way. Many of the “configured to” limitations, it is unclear what, if any structure this elicits into the claimed device. Please clarify in the claim language.
Also, as instantly claimed the methodical and “configured to,” limitations in Claim 1-14 still read mostly as intended use, as it is unclear what kind of structure “configured to” elicits, and therefore it would be obvious to one of ordinary skill that the instant device taught by CHIDA and BURRI could accomplish these functions.
With respect to the prior art, applicant argues that the prior art does not teach of the newly amended limitations of the claim dated 01/04/2021.

“the controller is programmed to, in response to an input of a designation of a time period through the input part, cause the display part to display at least one of the sample identification information, the rack identification information, and the tray identification information associated with the setting time information corresponding to the time period. “
As broadly and vaguely claimed, BURRI et al.  reads on this limitation in the instant claim language. BURRI et al. teach of predetermining  a period of time(input of a designation of a time period), and then using sample-IDs, rack-IDs and information concerning the time of removing the tray 11 from the second storage compartment(written by memory). Accordingly, samples can be automatically disposed after elapse of a pre-determined period of time(paragraph 0088). BURRI et al. also teach of displaying the status of this information and the overall process(paragraph 0086), and further BURRI teaches of displaying the identification of the vessels/sample identification information of what is in the device(paragraph 0089). CHIDA et al. also teach of displaying the time(paragraph 0107).
Therefore- the claims remain rejected and CHIDA in view of BURRI read on the claims. It is suggested that applicant add more detail/specifics to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797